In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1102V
                                      Filed: April 24, 2018
                                      Not for Publication

*************************************
DUSTIN LOGAN,                              *
                                           *
              Petitioner,                  *
                                           *
 v.                                        *
                                           *      Damages decision based on
                                           *      stipulation; influenza (“flu”)
SECRETARY OF HEALTH                        *      vaccine; Guillain-Barré syndrome
AND HUMAN SERVICES,                        *      (“GBS”)
                                           *
              Respondent.                  *
                                           *
*************************************
Nancy R. Meyers, Greensboro, NC, for petitioner.
Darryl R. Wishard, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On April 24, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that he suffered from Guillain-
Barré syndrome (“GBS”) that was caused by his receipt of influenza (“flu”) vaccine on October
14, 2014 and October 26, 2015. He further alleges that he experienced the residual effects of this
injury for more than six months. Respondent denies that the flu vaccine caused petitioner to suffer
GBS or any other injury. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set for therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $90,000.00, in the form of a check payable to petitioner representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a);

    b. a lump sum of $53,335.69, representing reimbursement of a Medicaid lien for services
       rendered on behalf of petitioner in the form of a check payable jointly to petitioner and

                                            State of Colorado
                              Department of Health Care Policy and Financing
                                            1570 Grant Street
                                         Denver, CO 80203-1818
                                          State ID No. Y008757

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: April 24, 2018                                                    s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                            Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
___________________________________
                                      )
DUSTIN LOGAN,                         )
                                      )
               Petitioner,            )    No. 17-1102V      ECF
                                      )
            v.                        )    Special Master Millman
                                      )
SECRETARY OF HEALTH                   )
AND HUMAN SERVICES,                   )
                                      )
              Respondent.             )
___________________________________ )

                                                STIPULATION

         The parties hereby stipulate to the following matters:

         1.   Petitioner, Dustin Logan, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the “Vaccine

Program”).      The petition seeks compensation for injuries allegedly related to petitioner’s receipt

of the influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42

C.F.R. § 100.3(a).

         2.   Petitioner received the flu vaccine on October 14, 2014 1 and on October 26, 2015.

         3.   The vaccines were administered within the United States.

         4.   Petitioner alleges that, as a result of receiving the flu vaccine, he suffered from

Guillain-Barre syndrome (“GBS”), and that he experienced symptoms of this injury for more

than six months.

         5.   Petitioner represents that there has been no prior award or settlement of a civil action


         1 Petitioner also received Gardasil and Menactra vaccines on this date, but the petition only alleges a
claim for the flu vaccine.
                                                          1
for damages as a result of his alleged injuries.

       6.   Respondent denies that any flu vaccine either caused or significantly aggravated

petitioner’s alleged injury or any other injury, and denies that petitioner’s current disabilities are

the result of a vaccine-related injury.

       7.   Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.   As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payments:

               (a) A lump sum of $90,000.00, in the form of a check payable to petitioner.
               This amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a); and

               (b) A lump sum of $53,335.69, which amount represents reimbursement of a
               Medicaid lien for services rendered on behalf of petitioner, Dustin Logan, in the
               form of a check payable jointly to petitioner and the State of Colorado,
               Department of Health Care Policy and Financing, 1570 Grant Street, Denver, CO
               80203-1818; State ID No. Y008757. Petitioner agrees to endorse this payment
               to the State of Colorado.

               These amounts represent compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

       9.   As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. Section 300aa-21(a)(1), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys’ fees and costs incurred in


                                                   2
proceeding upon this petition.

       10.   Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       11.   Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-15(i), subject to the availability of sufficient statutory funds.

       12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

       13.   In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42


                                                  3
U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccines administered on October 14, 2014 or October 26,

2015, as alleged by petitioner in a petition for vaccine compensation filed on or about August 16,

2017, in the United States Court of Federal Claims as petition No. 17-1102V.

       14.   If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above.     There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccines received by petitioner either

caused or significantly aggravated petitioner’s alleged injury or any other injury.


                                                  4
       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                 5